               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                               Plaintiff,              Case No. 18-CR-228-JPS

 v.

 WAYNE D. GRILLS,
                                                                       ORDER
                               Defendant.


       On July 23, 2019, the grand jury returned a superseding indictment

charging Defendant with four counts of kidnapping, intimidation, and

assault in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2), 1201(a)(1), 1512(b)(3),

and 2261(a)(2)(b)(3). (Docket #29). The parties filed a plea agreement

indicating that Defendant agreed to plead guilty to Count One of the

Indictment. (Docket #49).

       The parties appeared before Magistrate Judge Nancy Joseph on

November 14, 2019 to conduct a plea colloquy pursuant to Federal Rule of

Criminal Procedure 11. (Docket #51). Defendant entered a plea of guilty as

to Count One of the Indictment. (Docket #52 at 1). After cautioning and

examining Defendant under oath concerning each of the subjects

mentioned in Rule 11, Magistrate Judge Joseph determined that the guilty

plea was knowing and voluntary, and that the offense charged was

supported by an independent factual basis containing each of the essential

elements of the offense. Id.

       Magistrate Judge Joseph filed a Report and Recommendation with

this Court, recommending that: (1) Defendant’s plea of guilty be accepted;
(2) a presentence investigation report be prepared; and (3) Defendant be

adjudicated guilty and have a sentence imposed accordingly. Id. Pursuant

to General Local Rule 72(c), 28 U.S.C. § 636(b)(1)(B), and Federal Rule of

Criminal Procedure 59(b), the parties were advised that written objections

to that recommendation, or any part thereof, could be filed within fourteen

days of the date of service of the recommendation. Id. at 1–2. To date, no

party has filed such an objection. The Court has considered Magistrate

Judge Joseph’s recommendation and, having received no objection thereto,

will adopt it.

       Accordingly,

       IT IS ORDERED that Magistrate Judge Nancy Joseph’s Report and

Recommendation (Docket #52) be and the same is hereby ADOPTED.

       Dated at Milwaukee, Wisconsin, this 18th day of December, 2019.

                                  BY THE COURT:




                                  ____________________________________
                                  J. P. Stadtmueller
                                  U.S. District Judge




                                Page 2 of 2
